Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 10/07/2022. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1 and 3-12 are pending. 
Response to Applicant’s Arguments
In response to “However, Sarikaya is silent with regard to correcting the meaning of a speech recognition result based on the behavior of the user while the user is uttering the speech. Instead, Sarikaya describes analyzing user speech to provide a personalized response to the user (paragraph 0025). As such, Sarikaya fails to teach or suggest processing circuitry configured to correct the meaning result based on the behavior analysis result to provide a corrected meaning result, as claimed. Therefore, Sarikaya does not teach all the limitations of amended claim 1”. 
Sarikaya discloses a computing device / server (¶43 and ¶46, user input processing context 112 containing servers 114, 116, and 118) for categorizing user inputs using user information and past user inputs (¶44); i.e., analyzing a meaning of the speech to provide a meaning result. 
In particular, user information contains information related to unique speech and language characteristics that can be used to more accurately classify user input, such characteristics include gender, age group, accent, height, social characteristics (i.e., user behaviors), emotional states (i.e., user behaviors), etc. (¶45). Further, user input categorization involves machine learning that identifies patterns from user input (i.e., user behaviors) such as speech and language patterns, writing style patterns, as well as previous categorization of similar input from the user in order to accurately identify appropriate context of a user input and appropriate categorization of that input (¶33).
In one example, when a digital assistant in communication with the computing device receives input query “what shows are on right now?” (¶63), the computing device proceeds to identify the specific user making the query (¶64) and running natural language processing models on the voice input to identify keywords and phrases in “what shows are on right now?” as being relevant to one or more previously topically categorized user inputs related to the current user input (¶65). In particular, the topical categories indicate television shows and network stations the individual may be interested in (¶65). Thereafter, based on previously identified user background characteristics and traits (e.g., age, political affiliation, gender, accent, physical characteristics, social characteristics, emotional states of the user and etc. see ¶¶28-29), the computing device determines that the user may be interested in conservative news programs than more liberal news programs (¶65).
In the above example, when categorizing “What shows are on right now?”, the computing device uses natural language processing models and previously topical categorized user inputs related to the current input to determine a meaning result corresponding to the television shows and the network stations that the user may be interested in (i.e., user is asking for television shows and network stations). Thereafter, the computing device uses the user’s social characteristics (i.e., behavior) such as political affiliation to determine a more accurate (i.e., corrected) meaning result for “what shows are on right now?” where the user is asking for conservative news programs rather than more liberal news programs, a subset of the original meaning result corresponding to network stations that the user may be interested in.  
In another example where the user input is “show me directions to get home” (¶34), the computing device categorized the user input based on user background characteristics and traits to determine that the user has a history of being anxious when the user travels and current voice analysis indicates that the user is currently anxious (¶39). Therefore, the computing device made a suggestion to take a scenic route home rather than a route that may be faster but which also has higher traffic rates (¶39). In other words, the computing device used user’s history of being anxious (i.e., user behavior) and user’s current behavior of being anxious to correct the original meaning result (i.e., user is asking for a faster route home but with higher traffic rates) with a more accurate meaning result (i.e., user is asking for a scenic route home). 
Therefore, Sarikaya teaches “correcting the meaning of a speech recognition result based on the behavior of the user while the user is uttering the speech”.
Claim Rejections - 35 USC § 102	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if— 
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or 
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor. 
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if— 
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.

Claims 1 and 10-12 are rejected under 35 USC 102(a)(2) as being anticipated by Sarikaya (US 2018/0061421 A1).
Regarding Claims 1 and 11-12, Sarikaya discloses a speech processing apparatus (Fig. 9, computing device 900 for implementing user input processing context 112 of Fig. 1 and ¶46) comprising processing circuitry configured to (¶83, processing unit 902)
 recognize speech uttered by a user to provide a speech recognition result (¶22, using speech recognition models to transcribe and analyze speech input);
analyze a meaning of speech uttered by a user based on the speech recognition result to provide a meaning result (¶22 and ¶32, using natural language processing models to categorize / analyze speech input; in one example, ¶34 and ¶39, categorize “show me directions to get home” to determine that the user is asking for a faster route to get home but which also has higher traffic rates; in another example, ¶63 and ¶65, categorize “what shows are on right now?” as user asking for television shows and network stations that the user may be interested in); 
analyze a behavior of the user while the user is uttering the speech to provide a behavior analysis result (¶39, determine that the user has a history of being anxious when the user travels and the current voice analysis indicates that the user is currently anxious; ¶65, determine user’s background characteristics and traits such as political affiliation); and 
correct the meaning result based on the behavior analysis result to provide a corrected meaning result (¶39, categorize “show me directions to get home” as user asking for a scenic route home rather than the route that may be faster but which also has higher traffic rates due to user being currently anxious; ¶65, categorize “what shows are on right now?” as user being interested in conservative news programs due to user political affiliation / political behavior).
Regarding Claim 12, Sarikaya discloses a non-transitory computer readable medium storing instructions that, when executed by processing circuitry, perform a speech processing method of claims 1 and 11 (¶83 and ¶85, system memory 904 storing operating system and program modules for executing on processing unit 902).
Regarding Claim 10, Sarikaya discloses wherein the processing circuitry is further configured to execute processing in accordance with the corrected meaning result (Fig. 5 and ¶66).
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8-9 are rejected under 35 USC 103 for being unpatentable over Sarikaya (US 2018/0061421 A1) in view of Capuozzo et al. (US 2012/0232886 A1).
Regarding Claims 3 and 8-9, Sarikaya does not disclose wherein the processing circuitry is configured to determine whether to delete the meaning of the speech corresponding to one speech section in an utterance period of the user based on the behavior analysis result of the behavior of the user in the speech section.
Capuozzo discloses a unified natural language interface accepting user natural language requests by understanding explicit user requests and extracting non-verbal information / behavior information to trigger a corresponding action (¶¶11-12, natural language interface to understand explicit user natural language requests and extract non-verbal information from user voice such as mood; e.g., ¶12 and ¶80, if a user is happy, a music player should be activated to play happy music, and/or if a user is talking with a friend about his last holidays in a happy mood, a home entertainment device should show pictures of said holidays that adapt an environment to the user’s mood) comprising a processing circuitry configured to determine whether to delete meaning of speech / natural language request (¶122, speech recognition component 240 translates voice samples corresponding to user request into text and sends the text to communication orchestration component 210, which sends the text to semantic component 250) corresponding to one speech section in an utterance period of the user based on a behavior analysis result of a behavior of the user in the speech section (¶110 and ¶122, semantic component 250 uses a stop-word list or semantic lexicon to remove stop-words from the user request translated to text; e.g., ¶129, determine that the user is talking with a friend about his holidays in Sardinia in the summer, remove stop-words from user request, make semantic associations between used words and derive semantic relationships between words in the sentence to generate semantic tags {“holiday” “beach” “Sardinia”}; i.e., in the context of user request being made as part of a conversation with a friend about holidays in Sardinia in the summer, text other than “holiday” “beach” “Sardinia” were removed);
wherein the processing circuitry further determines whether to delete the meaning of the speech corresponding to the speech section based on whether a particular word is included in the speech section (¶64 and ¶129, words in the stop-word lists were removed);
wherein the particular word includes a filler or a negative word (¶64, “the” “is” “at” “and” “which” “that” “to” “but” etc.).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to remove or delete meaning of speech corresponding to one speech section in an utterance period of the user based on an analysis result of user behavior in the speech section in order to format and generate a corresponding response to be sent to a client that adapt an environment to the user’s mood or behavior (Capuozzo, ¶80 and ¶129).
Claims 4-7 are rejected under 35 USC 103 for being unpatentable over Sarikaya (US 2018/0061421 A1) in view of Hernandez-Abrego et al. (US 2012/0295708 A1).
Regarding Claims 4-7, Sarikaya does not disclose wherein the processing circuitry is configured to use an analysis result of a change in a visual line of the user as the behavior analysis result of the behavior of the user.
Hernandez-Abrego teaches a system with audio-visual input associated with a user in a camera and microphone combination to improve speech / verbal command recognition (¶¶27-28 and ¶30, ¶39). In particular, an analysis unit implemented by voice command processor executing a computer program (¶¶82-83) uses an analysis result of a change in a visual line of the user as a behavior analysis result of a behavior of the user (Figs. 1A-1B and ¶¶28-30, determine if user’s gaze has changed from girl 114 to display 108 in order to process voice command), wherein the analysis unit uses an analysis result of a change in a facial expression of the user as the behavior analysis result of the behavior of the user (¶42 and Fig. 2, track facial features to track user features such as eyes to determine a center of rotation of eyes); wherein the analysis unit uses an analysis result of a change in an utterance direction as the behavior analysis result of the behavior of the user (¶72 and Fig. 6B, determine which user delivers a verbal command by determining a direction of sound coming from the left or right; i.e., a change in direction of verbal command from the right / user 604 to left / user 602 means verbal command from user 602 is to be processed), wherein the analysis unit further analyzes the meaning of the speech based on a relation between the user and another user indicated by the speech (Fig. 6A and ¶¶65-67, determining that user 602 is not speaking to user 604 through gaze detection of user 602’s gaze and that the verbal command “No” from user 602 was a response to the system).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to analyze user behaviors based on visual line of the user, facial expression of the user, change in utterance direction, and relation between user and another user indicated by the user in order to improve speech / verbal command recognition (Hernandez-Abrego, ¶30).
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Y. Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        10/27/2022